DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, a container is not positively claimed in claim 1. Instead, the lid is for a container, thus interpreted as intended use for connecting with the lid dimensions. Since no container is positively claimed in claim 1, the container cannot be further limited to a material in claim 19. If the structural and functional details of the container are critical to the invention, a container must be positively claimed.



Claim Objections
Claims 1 and 20 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, “end of a container” should read “end of the container”. Examiner interprets “a” as “the”.
Regarding claim 20, “end of a container” should read “end of the container”. Examiner interprets “a” as “the”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pierce (US 20090283526).
Regarding claim 1, Pierce discloses a lid (lid assembly 14, Fig 2) for a container (cup 12), the lid comprising:
A perimeter sidewall (baffle sidewall 38);
A bottom panel (bottom circumference surface of 16); and
an inwardly turned flange (baffle member 40) provided at a lower end (lower end of 38) of the perimeter sidewall, wherein the bottom panel is secured to the inwardly turned flange; 
upper edge 24) of (see above 112 rejection) the container in order to enclose the container.
Regarding claim 2, Pierce discloses the lid of claim 1, wherein the bottom panel includes an overlapping edge portion (flange 46) that is secured to the inwardly turned flange of the perimeter sidewall.
Regarding claim 3, Pierce discloses the lid of claim 2, wherein the overlapping edge portion of the bottom panel is secured to an upper surface (upper surface of 40) of the inwardly turned flange of the perimeter sidewall.
Regarding claim 5, Pierce discloses the lid of claim 1 further comprising an outwardly rolled upper rim (top lip 36 is rolled over) formed at an upper end of the perimeter sidewall.
Regarding claim 6, Pierce discloses the lid of claim 1 further comprising an opening (opening in 40; see Fig 2) defined through at least one of the bottom panel and the inwardly turned flange, the opening being configured to provide access to an interior (inner surface 30) of the container into which the lid is inserted.
Regarding claim 7, Pierce discloses the lid of claim 1, wherein the lid is configured to be secured to the upper open end of the container through an interference fit ([0039] last sentence).
Regarding claim 8, Pierce discloses the lid of claim 7, wherein an exterior surface (exterior surface of 38) of the perimeter sidewall of the lid substantially engages interior surface of 22) of a sidewall (sidewalls 22) of the container when the lid is inserted into the upper open end of the container.
Regarding claim 9, Pierce discloses the lid of claim 1, wherein the lid is constructed from a paperboard material ([0042]).
Regarding claim 10, Pierce discloses the lid of claim 1, wherein the lid is constructed from a biodegradable material ([0042]).
Regarding claim 11, Pierce discloses the lid of claim 1, wherein the lid is compostable ([0042]).
Regarding claim 12, Pierce discloses the lid of claim 1, wherein the perimeter sidewall has an inclined taper ([0039]) providing the lid with a frustoconical shape ([0039] two dimensional taper of draft angle extends circumferentially into a frustocone).
Regarding claim 13, Pierce discloses the lid of claim 12, wherein the perimeter sidewall has a lid angle of inclination ([0039] “a draft angle” “matches”), wherein the lid angle of inclination is configured to generally conform to an angle of inclination ([0039]) of the container.
Regarding claim 14, Pierce discloses the lid of claim 12, wherein the perimeter sidewall has a lid angle of inclination ([0039] “a draft angle” “substantially against”), wherein the lid angle of inclination is configured to be greater than an angle of inclination ([0039]
Regarding claim 15, Pierce discloses the lid of claim 12, wherein the perimeter sidewall has a lid angle of inclination ([0039] "outer diameter" is at a draft angle "slightly smaller"), wherein the lid angle of inclination is configured to be less than an angle of inclination ([0039]) of the container. Further, the lid is structurally capable of fitting any number of containers, including containers of a greater inclination angle.
Regarding claim 16, Pierce discloses the lid of claim 1, wherein the lid includes an outer upper end (diameter of 36) diameter that is approximately equal to an inner upper end (diameter of 26) diameter of the container.
Regarding claim 17, Pierce discloses the lid of claim 16, wherein the lid includes an outer lower end ([0039] "outer diameter" is at a draft angle "slightly smaller") diameter that is less than the inner upper end diameter of the container.
Regarding claim 18, Pierce discloses the lid of claim 1, wherein the lid includes an outer upper end diameter (outer edge of diameter of 36, Fig 5) that is greater than an inner diameter (diameter of 26) of the container.
Regarding claim 19, Pierce discloses the lid of claim 1, wherein the lid is constructed from a first material ([0042] organic tapioca) and the container is constructed from a second material ([0004] paper), wherein the first material is different than the second material.
Regarding claim 20, Pierce discloses a lid (lid assembly 14) for a container (cup 12), the lid comprising: 
baffle sidewall 38) having an inclined taper ([0039]) providing a frustoconical shape ([0039]); 
a bottom panel (bottom circumference surface of 16); and 
an inwardly turned flange (baffle member 40) provided at a lower end (lower end of 38) of the perimeter sidewall, wherein the bottom panel is positioned above and secured to the inwardly turned flange; 
an opening (opening in 40; see Fig 2) defined through at least one of the bottom panel and the inwardly turned flange; 
wherein the lid is configured for being inserted into an upper open end (upper edge 24) of (see above 112 rejection) the container in order to enclose the container; 
wherein the perimeter sidewall of the lid has an angle of inclination ([0039] draft angle of baffle sidewall) equal to or greater than ([0039] substantially against) an angle of inclination ([0039] draft angle of a cup) of the container.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Syed (US 20100252555). Pierce discloses the lid of claim 2, wherein the overlapping edge portion of the bottom panel is secured to an upper surface (upper surface of 40) of the inwardly turned flange of the perimeter sidewall, but lacks being secured by at least one of an adhesive, a hot melt, or a sealant. Syed, however, teaches attachment of the bottom opening of a lid wall to a lid base using common adhesives, mechanical bond, and chemical bonds ([0071]). The purpose of an adhesive is to seal a container from elements or assemble parts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom panel of Pierce with a common known attachment method as taught by Syed in order to seal the container opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.C.B./Examiner, Art Unit 4185                                                                                                                                                                                                        

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 8, 2021